ROBERT P. SMITH, Jr., Judge.
Laurel Hill appeals from a circuit court judgment granting a writ of mandamus to require processing of appellees’ petition for municipal recall election according to Section 100.361, Florida Statutes (1979). Both here and in the circuit court the case was presented on the erroneous assumption that the City of Laurel Hill has no provision by charter or ordinance to recall municipal officers, so raising the false issue of whether the Section 100.361 recall procedures made “uniform statewide” by subsection (9) apply to Laurel Hill even though subsection (10) seems to limit application of the uniform procedures to “cities and charter counties which have adopted recall provisions.”
The need to reconcile subsections (9) and (10) is obviated by the fact that Laurel Hill’s charter, evidenced in the record, adopts in Section 7.g. “the provisions of the General Laws of the State of Florida pertaining to ... Municipal elections . . . . ” That language sufficiently references Chapter 100, Florida Statutes, entitled “General, Primary, Special, Bond, and Referendum *34Elections,” and Section 100.361, entitled “Municipál recall,” to incorporate the latter’s recall procedures into Laurel Hill’s municipal law. The circuit court correctly ordered compliance with Section 100.361.
AFFIRMED.
THOMPSON, J., and WOODIE A. LILES (Retired), Associate Judge, concur.